UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended September 30, 2007 [_] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period to Commission File Number: 000-52601 FLEX FUELS ENERGY, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-5242826 (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Suite 590 - 999 West Hastings Street Vancouver, BC Canada (Address of principal executive offices) (604) 685-7552 Issuer's telephone number Mailing Address: 30 St. Mary Axe, London EC3A 8EP, United Kingdom Issuer’s telephone Number: +44 (0) 8 Malibu Minerals, Inc (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of September 30, 2007, the Issuer had 69,315,441 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [ X ] 1 Explanatory Note This Quarterly Report on Form 10-QSB (the “Report”) includes the amended balance sheet as filed with Form 10-KSB/A (Amendment No. 2) filed on September 12, 2007 following the identification of certain errors: Adjustments December 31, 2006 included in the balance sheet adjustments below: Unrecorded liabilities The Company identified $4,050 in unrecorded liabilities for the period ended December 31, 2006. Adjustments to certain legal costs The Company incorrectly included legal costs in the Statement of Operations for the period ended December 31, 2006 for the private placement ($15,000) and the acquisition of a 15% holding in FFE Ltd ($20,000).These costs have been correctly accounted for with the associated transactions. Fair value attributed to the stock issued to Mr Tom Barr On December 18, 2006 the Company issued 412,038 shares of Common Stock in recognition of services provided to the Company as director. Originally the fair value attributed to these shares was par ($0.001). On the same day the Company approved a private placement of 14,142,858 shares of Common Stock at $0.1167 per share to independent third parties. The management concluded that a value of $0.1167 per share was more appropriate which resulted in a charge of $48,071 in the amended Statement of Operations for the period ended December 31, 2006 (as opposed to previously recorded $69). Consolidation of Flex Fuels Energy Limited (“FFE Ltd”) As the Company has determined that FFE Ltd is a Variable Interest Entity under FIN46R “Consolidation of Variable Interest Entities” the balance sheet and results of FFE Ltd have to be consolidated with the Company’s balance sheet and results. The determination was based on the fact that although the Company acquired 15% of FFE Ltd it provided all of the initial capital for the operations of FFE Ltd to undertake and therefore took on risks in excess of its percentage holding or voting rights. The effects of these errors are summarized in the table below: As As Reported Adjustments Restated $ ’000 $ ’000 $ ’000 Balance Sheet as at December 31, 2006 Assets 1,613 2 1,615 Liabilities 13 61 74 Stockholders Equity 1,599 (1,287 ) 312 Minority Interest - 1,229 1,229 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 5 Condensed Consolidated Statements of Operations for the quarters ended September 30, 2007 and September 30, 2006 6 Condensed Consolidated Statements of Operations for the nine months ended September 30, 2007, the period from inception (March 10, 2006) to September 30, 2006 and the period from inception (March 10, 2006) to September 30, 2007 7 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007, the period from inception (March 10, 2006) to September 30, 2006 and the period from inception (March 10, 2006) to September 30, 2007 8 Condensed Consolidated Statements of Stockholders’ Equity for the period from inception (March 10, 2006) through September 30, 2007 9 Notes tounaudited Condensed ConsolidatedFinancial Statements 10-18 ITEM 2 Management’s Discussion and Analysis or Plan of Operation 19 ITEM 3 Controls and Procedures 32 ITEM 3(A)(T) Controls and Procedures 33 PART II. OTHER INFORMATION ITEM 1 Legal Proceedings 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 ITEM 3. Defaults Upon Senior Securities 34 ITEM 4. Submission of Matters to a Vote of Security Holders. 34 ITEM 5. Other Information 35 ITEM 6 Exhibits 35 Signatures 36 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. The accompanying unaudited condensed financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that can be expected for the year ending December 31, 2007. As used in this Quarterly Report on Form 10-QSB (the “Quarterly Report”), the terms ”we”, “us”, “our”, the “Company” and “Flex Fuels” mean Flex Fuels Energy, Inc. (formerly Malibu Minerals, Inc), unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. 4 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Balance Sheets(Stated in $’000’s) As of As of September 30 December 31 2007 2006 Assets (restated) Cash 17,521 1,613 Prepaid expenses 159 - Sales tax and interest receivable 135 - Total current assets 17,815 1,613 Property and Equipment, at cost, net of accumulated depreciation of $7,000 and $1,000 respectively 488 2 Security Deposits 5 - Total Assets $ 18,308 $ 1,615 Current Liabilities Accounts payable 257 20 Accruals 71 54 Taxation and social security 42 - Total Liabilities $ 370 $ 74 Minority Interest - 1,229 Stockholders Equity Common Shares, $0.001 par, 500,000,000 and 100,000,000 shares authorized, respectively 69,315,441 and 74,554,884 shares issued and outstanding, respectively 69 75 Additional Paid-in Capital 41,956 1,618 Accumulated Comprehensive Income 57 - Deficit accumulated during exploration/development stage (24,144 ) (1,381 ) Total stockholders equity 17,938 312 Total liabilities and stockholders equity $ 18,308 $ 1,615 The accompanying notes are an integral part of these financial statements. 5 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statements of Operations (Stated in $’000’s except per share data) For the quarter ended For the quarter ended September 30, 2007 September 30, 2006 Revenue $ - $ - Expenses Mining exploration charges - - Selling, general and administrative charges 682 7 Excess of purchase price over net assets acquired - - 682 7 Operating loss (682 ) (7 ) Other income Interest and other income and gains 507 - Minority Interest - Net Loss $ (175 ) $ (7 ) Basic & Diluted Loss per Share $ (0.00 ) $ (0.00 ) Weighted Average Number of Shares 67,726,798 60,000,000 The accompanying notes are an integral part of these financial statements. 6 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statements of Operations (Stated in $’000’s except per share data) For the nine months ended For the period from inception For the period from inception September 30, 2007 (March 10, 2006) (March 10, 2006) to September 30, 2006 to September 30, 2007 Revenue $ - $ - $ - Expenses Recognition of an Impairment Loss – mineral claims - 10 10 Mining exploration charges 8 - 8 Selling, general and administrative charges 2,182 13 2,250 Excess of purchase price over net assets acquired 21,595 - 22,898 Total Expenses 23,785 23 25,166 Operating loss (23,785 ) (23 ) (25,166 ) Other Income Interest and other income and gains 568 - 568 Minority Interest 454 - 454 Net Loss $ (22,763 ) $ (23 ) $ (24,144 ) Basic & Diluted Loss per Share (0.34 ) (0.00 ) (0.38 ) Weighted Average Number of Shares 67,627,273 60,000,000 63,737,619 The accompanying notes are an integral part of these financial statements. 7 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statements of Cash Flows (Stated in $’000’s) For the period For the period For the nine months ended from inception (March 10, 2006) From inception (March 10, 2006) September 30, 2007 to September 30, 2006 to September 30, 2007 Cash Flow From Operating Activities Net loss $ (22,763 ) $ (23 ) $ (24,144 ) Recognition of an Impairment Loss – mineral claims - 10 10 Shares of Common Stock issued or acquired in Lieu of Payment for Service 630 - 678 Excess of Purchase Price Over Net Assets Acquired 21,595 - 22,898 Foreign exchange gain on inter-company balance (323 ) - (323 ) Depreciation 7 - 8 Minority interest (454 ) - (454 ) (Increase) in current assets Prepaid expenses (159 ) (159 ) Sales tax and interest receivable (135 ) - (135 ) Increase in current liabilities Accounts payable 237 13 250 Accruals 17 - 21 Taxation and social security 41 - 41 Net cash used in operating activities (1,307 ) - (1,309 ) Cash Flow From Investing Activities Purchase of property and equipment (494 ) - (494 ) Costs of investment in FFE Ltd - - (20 ) Purchase of mineral claim - (10 ) (10 ) Net cash used in investing activities $ (494 ) $ (10 ) $ (524 ) Cash Flow from Financing Activities 10,000,000 shares of Common Stock issued to founders at par ($0.001) - 10 10 Sale of shares of Common Stock in private placements 17,333 - 18,968 Net cash provided by financing activities $ 17,333 $ 10 $ 18,978 Effects of exchange rates on cash 376 - 376 Net change in cash $ 15,908 $ - 17,521 Cash at beginning of period 1,613 - - Cash at end of period $ 17,521 $ - $ 17,521 Cash Paid For: Interest $ - $ - $ - Income Tax $ - $ - $ - Non-Cash Activities ($’000s) Shares issued in Lieu of Payment for Service 630 678 Excess of Purchase Price over Net Assets Acquired expensed in the period 21,595 22,898 Acquisition of minority interest 774 774 The accompanying notes are an integral part of these financial statements. 8 FLEX FUELS ENERGY, INC (An exploration/development stage company) Condensed Consolidated Statement of Stockholders’ Equity From Inception (March 10, 2006) to September 30, 2007(Stated in $’000’s except share numbers) Shares Amount Additional Paid-in Capital Deficit accumulated during development stage Accumulated Comprehensive Income Stockholders’ Equity March 10, 2006: shares of Common Stock issued to founders at $0.001 per share 60,000,000 60 (50 ) - - 10 December 18, 2006: fair value of shares of Common Stock issued in payment for services at $0.70 per share. 412,038 1 47 - - 48 December 29, 2006: shares of Common Stock issued at $0.70 per share. 14,142,846 14 1,621 - - 1,635 Net Loss for period (1,381 ) - (1,381 ) Balance, December 31, 2006 74,554,884 75 1,618 (1,381 ) - 312 May 11, 2007: shares of Common Stock retired (51,685,723 ) (52 ) 52 - - - May 11, 2007: fair value of compensatory element of insider shares not retired. - - 308 - - 308 May 22, 2007: fair value of shares of Common Stock issued in payment for services at $0.90 per share. 137,344 - 124 - - 124 May 25, 2007: fair value of 200,000 shares of Common Stock acquired at below market value. - - 178 - - 178 May 29, 2007: shares of Common Stock issued at $0.90 per share in a private placement. 16,582,621 16 13,376 - - 13,392 May 29, 2007: fair value of shares of Common Stock issued on acquisition of Flex Fuels Energy Ltd. 24,854,477 25 22,344 - - 22,369 July 31, 2007: shares of Common Stock issued at $0.90 per share in a private placement. 4,871,838 5 3,936 - - 3,941 September 30, 2007: reserve held for shares of Common Stock to be issued - - 20 - - 20 Accumulated Comprehensive Income - 57 57 Net Loss for period - - - (22,763 ) - (23,086 ) Balance, September 30, 2007 69,315,441 69 41,956 (24,144 ) 57 17,938 The accompanying notes are an integralpart of these financial statements 9 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 NOTE 1 - BASIS OF PRESENTATION Flex Fuels Energy, Inc (“Flex Fuels” or the “Company”) (formerly Malibu Minerals, Inc) has prepared the condensed consolidated financial statements included herein in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, for a fair statement have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for any subsequent quarter or for the year ending December 31, 2007. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB/A (Amendment No 2) for the year ended December 31, 2006. The condensed consolidated financial statements include the accounts of the Company and its majority owned subsidiaries. All inter-company accounts and transactions have been eliminated. Flex Fuels was organized under the laws of the State of Nevada on March 10, 2006 to explore mining claims and property in North America. Our property, known as the Malibu Gold Property comprises one MTO mineral claim containing 8 cell claim units totaling 165.685 hectares. On May 29, 2007 the company diversified its business by acquiring Flex Fuels Energy Limited (“FFE Ltd”), a development stage company formed under the laws of England and Wales. FFE Ltd plans to construct, own and manage seed processing facilities, refineries producing bio diesel products (and associated power generation facilities if commercially desirable) and to engage in the business of selling, supplying and distributing bio diesel products. On May 21, 2007, the Board of Directors declared a stock split, distributable May 22, 2007, in the form of a dividend of five additional shares of the Company's Common Stock for each share owned by stockholders of record at the close of business on May 21, 2007. Accordingly, all share and per share data has been restated to reflect the split. The Company has elected a December 31 year-end. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Principles of Consolidation The accompanying consolidated financial statements include the accounts of Flex Fuels and its subsidiaries. Inter-company balances and transactions have been eliminated on consolidation. FFE Ltd ceased to be a variable interest entity on May 29, 2007 when the Company acquired the remaining 85% of FFE Ltd. b.Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, goods delivered, the contract price is fixed or determinable, and collectibility is reasonably assured. c. Use of Estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 10 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 d.Income Taxes The Company computes income taxes in accordance with Financial Accounting Standards Statement No. 109 "Accounting for Income Taxes" ("SFAS 109").Under SFAS 109, deferred taxes are recognized for the tax consequences of temporary differences by applying enacted statutory rates applicable to future years to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities.Also, the effect on deferred taxes of a change in tax rates is recognized in income in the period that included the enactment date.Temporary differences between financial and tax reporting arise primarily from the use of different depreciation methods for furniture and equipment as well as impairment losses and the timing of recognition of bad debts. Valuation allowances are recorded to reduce deferred tax assets to that amount which is more likely than not to be realized. e.Fixed Assets Fixed assets are stated at cost, net of depreciation once the asset has come into use. Computer and office equipment are depreciated in a straight-line basis over two years. f.Stock-Based Compensation The Company has adopted Statement of Financial Accounting Standards No. 123 (revised), Share-Based Payment, (“SFAS 123(R)”), which requires that compensation cost relating to share-based payment transaction be recognized as an expense in the financial statements, and that measurement of that cost be based on the estimated fair value of the equity or liability instrument issued at date of issue. g.Foreign Exchange The group’s reporting currency is US Dollars. Flex Fuels functional currency is US Dollars. The accounts of the Company’s wholly-owned subsidiary, FFE Ltd are maintained using the local currency (Great British Pound) as the functional currency. FFE Ltd’s assets and liabilities are translated into U.S. dollars at period-end exchange rates, and income and expense amounts are translated at average monthly exchange rates. Net gains and losses from inter-company balances are recognized in the operating results.Other gains and losses from foreign currency translation are excluded from operating results and are accumulated as a separate component of stockholders’ equity. h.Impairment of long-lived Assets The Company has determined that its Malibu Gold property is to be impaired in full, as per SFAS 144: “Accounting for the Impairment of Long-Live Assets.” Impairment is the condition that exists when the carrying amount of a long-lived asset (asset group) exceeds its fair value. An impairment loss shall be recognized only if the carrying amount of a long- lived asset (asset group) is not recoverable and exceeds its fair value. The carrying amount of a long-lived asset (asset group) is not recoverable if it exceeds the sum of the undisclosed cash flows expected to result from the use and eventual disposition of the asset (asset group). Our determination is based on the Company’s current period operating loss combined with the Company’s history of operating losses and our projection that demonstrates continuing losses associated with the Malibu Gold property. In accordance with FASB 144, 25, “An impairment loss recognized for a long-lived asset (asset group) to be held and used shall be included in income from continuing operations before income taxes in the income statement of a business enterprise and in income from continuing operations in the statement of activities of a not-for-profit organization. If a subtotal such as “income from operations” is presented, it shall include the amount of that loss.” The Company has recognized the impairment of a long-lived asset by declaring that amount as a loss in income from operations in accordance with an interpretation of FASB 144. The license was originally acquired for $10,000 cash and initially held on behalf of the Company by Jim Laird – see Note 5 - Related Party Transactions. 11 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 i. Minority Interest The Minority Interest represents the equity attributable to the external shareholders of a subsidiary of variable interest entity. It is comprised of the portion of the net assets attributable to the minority on acquisition plus the share of any post acquisition profits less the share of any post-acquisition losses. At September 30, 2007 the Minority Interest was as follows: $ Balance at December 31, 2006 1,229,000 Share of losses (454,000) Share of comprehensive income (1,000) Acquired by the Company – May 29, 2007 (774,000) Balance at September 30, 2007 $- j. Basic Loss Per Share In accordance with SFAS No. 128 “Earnings Per Share”, the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At September 30, 2007, the Company has no stock equivalents that were anti-dilutive and excluded in the earnings per share computation. For the quarter ended For the quarter ended September 30, 2007 September 30, 2006 Net Income Loss ($’000s) $ (175 ) $ (7 ) Basic & Diluted Loss per Share (0.00 ) (0.00 ) Weighted Average Number of Shares 67,726,798 60,000,000 For the nine For the period from inception months ended September 30, 2007 (March 10, 2006) to September 30,2006 Net Income Loss ($’000s) $ (22,763 ) $ (23 ) Basic & Diluted Loss per Share (0.34 ) (0.00 ) Weighted Average Number of Shares 67,627,273 60,000,000 12 \ FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 k. Share Capital a) Authorized: 500,000,000 shares of Common Stock with a par value of $0.001 10,000,000 shares of Preferred Stock with a par value of $0.001 b) Issued: As of September 30, 2007, the Company had issued 69,315,441 shares of Common Stock. The Company has not issued any shares of Preferred Stock. The Company currently has no stock option plan, warrants or other dilutive securities. NOTE 3 –ADJUSTMENTS TO FINANCIAL STATEMENTS The financial statements include the restated balance sheet as at December 31, 2006 as filed with Form 10-KSB/A (Amendment No. 2) filed on September 12, 2007 following the identification of certain errors: Adjustments December 31, 2006 included in the balance sheet adjustments below: Unrecorded liabilities The Company identified $4,050 in unrecorded liabilities for the period ended December 31, 2006. Adjustments to certain legal costs The Company incorrectly included legal costs in the Statement of Operations for the period ended December 31, 2006 for the private placement ($15,000) and the acquisition of a 15% holding in FFE Ltd ($20,000).These costs have been correctly accounted for with the associated transactions. Fair value attributed to the stock issued to Mr Tom Barr On December 18, 2006 the Company issued 412,038 shares of Common Stock in recognition of services provided to the Company as director. Originally the fair value attributed to these shares was par ($0.001). On the same day the Company approved a private placement of 14,142,858 shares of Common Stock at $0.1167 per share to independent third parties. The management concluded that a value of $0.1167 per share was more appropriate which resulted in a charge of $48,071 in the amended Statement of Operations for the period ended December 31, 2006 (as opposed to previously recorded $69). Consolidation of Flex Fuels Energy Limited (“FFE Ltd”) As the Company has determined that FFE Ltd is a Variable Interest Entity under FIN46R “Consolidation of Variable Interest Entities” the balance sheet and results of FFE Ltd have to be consolidated with the Company’s balance sheet and results. The determination was based on the fact that although the Company acquired 15% of FFE Ltd it provided all of the initial capital for the operations of FFE Ltd to undertake and therefore took on risks in excess of its percentage holding or voting rights. 13 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 The effects of these errors are summarized in the table below: As As Reported Adjustments Restated $ ’000 $ ’000 $ ’000 Balance Sheet as at December 31, 2006 Assets 1,613 2 1,615 Liabilities 13 61 74 Stockholders Equity 1,599 (1,287 ) 312 Minority Interest - 1,229 1,229 NOTE 4 -GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. However, the Company has accumulated a loss and is new. This raises substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from this uncertainty. As shown in the accompanying financial statements, the Company has incurred a net loss of ($22,763,000) for the nine months ending September 30, 2007 and has not generated any revenues to date. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of acquisitions. Management has plans to seek additional capital through a private placement and public offering of its common stock. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. NOTE 5 - RELATED PARTY TRANSACTIONS Since non-Canadian individuals or companies cannot directly hold mineral licenses in British Columbia, James Laird (CEO, CFO and director) initially held the license on behalf of the Company.In June of 2006 the license was transferred by Mr. Laird to Esther Briner (a stockholder), a licensed Canadian prospecting agent and stockholder,In July of 2007 Ms. Briner subsequently transferred the license to Coalharbour Consulting, Inc (“Coalharbour”), a licensed Canadian prospecting agent owned and controlled by Esther Briner.Coalharbour currently holds the license on behalf of the Company. 14 FLEX FUELS ENERGY, INC (An exploration/development stage company) Notes to the Condensed Consolidated Financial Statements For the Quarter Ended September 30, 2007 NOTE 6 –
